Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 07/29/2021; and IDS filed on 07/29/2021.
Claims 1, 10-12, 28-29, 31 have been amended.
Claims 32-34 have been added.
Claims 15-17, 19-20 have been cancelled.
Claims 1, 4-14, 18, 21-34 are pending in the instant application.
Claims 5-9, 22, 24-27 have been previously withdrawn.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 10-14, 18, 23, 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (Functionalization of Multiwalled Carbon Nanotubes and Their pHResponsive Hydrogels with Amyloid Fibrils. Langmuir 2012, 28, 10142−10146) in view of SAVINA et al (Porous structure and water state in cross-linked polymer and protein cryo-hydrogels. Soft Matter, 2011, 7, 4276–4283) and LEE-SEPSICK et al (US 8,052,669).
LI teaches the prior art had known of incorporating carbon nanotubes (“NTs”), which are smaller than microns in size, into hydrogels to reinforce both their mechanical and electrical features desirable in tissue engineering (see pg. 10142, under Introduction). “Typically, functionalized NTs are incorporated into aqueous solution before the gelling process. Li et al. reported a gelatin hybrid hydrogel in which multiple-walled NTs (MWNTs) were mixed physically to enhance the mechanical properties of the gel LI does not teach the details of the hydrogel, such as pore size (see pg. 10142, under Introduction). Additional disclosures include: functionalized of multiwalled carbon nanotubes (see title); polyethylene oxide (see pg. 10142, 2nd col); drug release (see pg. 10142, 1st col); MWNTs gave a homogeneous, dark supernatant even without ultrasonication (see pg. 10144, 1st col). Note, the prior art’s carbon nanotube encapsulated in hydrogel would have the same properties, such as ultrasound contrast agent capability and injectability as claimed by Applicant, because the prior art has the same ingredients as claimed by Applicant, unless proven otherwise.

SAVINA teaches the prior art had known of cross-linked polymer hydrogel (see title), wherein pore size greater than 1 um are widely used (see pg. 4276, 1st col), such as 1-150um (see pg. 4277, 1st col). Additional disclosure includes: classifications even include nanopore size (see pg. 4276, 2nd col), which further reads on no more than 3 micron.
LEE-SEPSICK teaches the prior art had known of using occlusive materials, such as hydrogel (see col. 30, line 52-66), for sterilization (see col. 24, line 5-10), by delivering the occlusive material to the fallopian tube (see col. 19, line 24-26). Thus, the prior art’s composition is capable of the intended use of injecting and using the hydrogel as an occlusion within the body.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate crosslinked hydrogel, such as 1-2 um or even in the nanopore size, for occlusion purposes. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because SAVINA teaches the prior art had known of cross-linked polymer hydrogel (see title), wherein pore size greater than 1 um are widely used (see pg. 4276, 1st col), such as 1-150um (see pg. 4277, 1st col), including nanopore size.
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  .

Claims 1, 4, 10-14, 18, 21, 23 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKBARI et al (Large-area graphene-based nanofiltration membranes by shear alignment of discotic nematic liquid crystals of graphene oxide. Nat Commun 7, 10891 (2016) in view of SAVINA et al (Porous structure and water state in cross-linked polymer and protein cryo-hydrogels. Soft Matter, 2011, 7, 4276–4283) and LEE-SEPSICK et al (US 8,052,669).
AKBARI teaches a nanofiltration membrane composition comprised of: graphene oxide (“GO”; see title; abstract), which is the same carbon allotrope disclosed by Applicant and would have the same properties for ultrasound monitoring; encapsulated in crosslinked polyacrylate hydrogel, wherein no covalent interaction was used (see pg. 2, 2nd col and Figure 1); and a solvent, such as water (see pg. 2, 2nd col) or acetone (see pg. 10, 2nd col), wherein the pore size of the graphene oxide is in the nano range for nanofiltration (see title; and pg. 8 Figure 7b and 7c), wherein the pores are much smaller than 3um (see scale bar of 10um in Figure 7).  Additional disclosures include: methyl red (see pg. 4, 2nd col), which is a contrast agent; 0.25 mg/mL to 20 mg/mL concentration nd col; and Figure 2b), which is 0.025-2% and 1%; uniform membrane (see pg. 4, 1st col), which reads on dispersed uniformly; average diameter of up to about 10um (see pg. 8, Figure 7, wherein the scale bar is 10um).
AKBARI teaches using crosslinked polyacrylate hydrogel, but does not teach the specific of the hydrogel, such as having pore size of no more than 3 microns. Note, Applicant’s specification does not disclose much about the hydrogel.
SAVINA teaches the prior art had known of cross-linked polymer hydrogel (see title), wherein pore size greater than 1 um are widely used (see pg. 4276, 1st col), such as 1-150um (see pg. 4277, 1st col). Additional disclosure includes: classifications even include nanopore size (see pg. 4276, 2nd col), which further reads on no more than 3 micron.
LEE-SEPSICK teaches the prior art had known of using occlusive materials, such as hydrogel (see col. 30, line 52-66), for sterilization (see col. 24, line 5-10), by delivering the occlusive material to the fallopian tube (see col. 19, line 24-26). Thus, the prior art’s composition is capable of the intended use of injecting and using the hydrogel as an occlusion within the body.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate smaller pore size hydrogel, such as 1-2 um or even in the nanopore size, to match the nanofilter size in AKBARI. The person of ordinary skill in the art would have been motivated to make those modifications, because it would filter out slightly larger particles in AKBARI’s nanofilter to prevent clogging and reasonably would have expected success because AKBARI teaches using hydrogel.
Response to Arguments
	Applicant argues that the Examiner cites Figures 1 and 7 of Akbari for various features of the claims. These figures, however, relate to different embodiments having different characteristics and the embodiments would not be mixed and matched as proposed. In any case, none of the figures anticipate the claims. More particularly, as explained in the Interview, the Examiner has not shown a teaching by Akbari of a composition "wherein the carbon-based nanomaterial or carbon allotrope is encapsulated within a covalently crosslinked polymer hydrogel," as recited in both independent claims 1 and 31. The Examiner states "AKBARI teaches a nanofiltration membrane composition comprised of graphene oxide ... encapsulated in crosslinked polyacrylate hydrogel". Applicant disagrees and contends instead that Akbari teaches a process of producing shear-aligned graphene oxide membranes (Figure 7) from a concentrated solution of graphene oxide (Figure 2), which is prepared by removing water from a less concentrated solution of graphene oxide using hydrogel beads (Figure 1). Because none of the Akbari compositions contain a carbon-based material or carbon allotrope encapsulated in a polymer hydrogel, Akbari does not anticipate what is claimed. With respect to Figure 1, Akbari states "[w]e used superabsorbent polymer hydrogel beads (typically, cross-linked polyacrylate based copolymer) ... Concentration of a GO dispersion occurs because the hydrogel beads absorb and retain water without dissolving in water or absorbing GO sheets." (See Akbari, at 2.) As such, the composition of Akbari Figure 1 does not show a "carbon-based nanomaterial or carbon allotrope is encapsulated within a covalently crosslinked polymer hydrogel" as recited in claims 1 and 31. In particular, the Office has not shown how the GO sheets of Akbari can be "encapsulated" within a polymer hydrogel, 
	The Examiner finds these arguments unpersuasive, because AKBARI teaches “We used superabsorbent polymer hydrogel beads (typically, cross-linked polyacrylate based copolymer), which are strongly hydrophilic. Concentration of a GO dispersion occurs because the hydrogel beads absorb and retain water23 without dissolving in water or absorbing GO sheets” (see pg. 2, 2nd col). That’s a carbon based nanomaterial encapsulated within a crosslinked hydrogel.
	Applicant argues that claim 1 is amended to specify that the pore size is related to the polymer hydrogel and in pa1ticular that it is the "covalently crosslinked polymer 
	The Examiner finds this argument unpersuasive, because the secondary reference SAVINA teaches the prior art had known of cross-linked polymer hydrogel (see title), wherein pore size greater than 1 um are widely used (see pg. 4276, 1st col), such as 1-150um (see pg. 4277, 1st col). Additional disclosure includes: classifications even include nanopore size (see pg. 4276, 2nd col), which further reads on no more than 3 micron.
	Applicant argues that claim 31 is amended to include "injectable into a human or animal body," with the injectables being capable of forming an end composition wherein "the carbon-based nanomaterial or carbon allotrope is encapsulated within a covalently crosslinked polymer hydrogel." The Examiner has not shown how any of the compositions of Akbari Figures 1, 2, or 7 would be injectable and capable of these claimed features. For example, it would not be possible to inject the dried, shear-aligned graphene membranes (Figure 7) in and of themselves, and none of the compositions of Figures 1, 2 or 7 (as discussed above) show encapsulation by a polymer. These deficiencies would prevent the injectables from being "together ... capable of forming an end composition that is capable of forming an occlusion within a body."
	The Examiner finds this argument unpersuasive, because beads are capable of being injected into a fallopian tube. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618